Citation Nr: 1242275	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In August 2010, the Board remanded this claim for additional development.  In January 2012, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).  An opinion was received in March 2012.  However, this opinion was determined to be inadequate in August 2012 and a request for further clarification was made.  An additional VHA opinion was received in August 2012.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder is not causally or etiologically related to service and did not become manifest to a degree of 10 percent or more within one year of his discharge from service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  


There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in April 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  The Board has also obtained a specialist's opinion in March 2012 and August 2012.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.


The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Acquired Psychiatric Disorder, to Include PTSD and Depression

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He believes that his mental condition was incurred coincidental to my combat tour in Korea where he was wounded during combat operations.  He asserts he has had continuous symptoms since he was discharged from service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or  terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case. 

Service treatment records have been reviewed and show that upon entrance examination in October 1951, he had no psychiatric abnormalities.  There were no complaints, diagnoses, or symptoms of a psychiatric disorder during service, and his discharge examination was free from a report of psychiatric abnormalities.  Personnel records indicate that the Veteran was wounded in action.  The Veteran also reported stressors involving combat, including witnessing the death of two of his fellow soldiers.  His stressors have been verified. 

Post-service records indicate the Veteran has had psychiatric treatment since discharge from service.  A private psychiatrist submitted a statement indicating in July 1969 that he had treated the Veteran from January through April of 1955 for a schizophrenic reaction, catatonic type.  This treatment occurred approximately two months after service.  The Veteran was afforded a VA examination in September 1969 and received a diagnosis of schizophrenic reaction, chronic, undifferentiated type.  In August 2000, a treatment note indicates that the Veteran had been under psychiatric care for many years and was hospitalized in the past for a psychotic break with PTSD-like symptoms after discharge from service.  In March 2001, a treatment note shows a diagnosis of PTSD. 

The Veteran was afforded a VA examination in November 2007, at which time he reported that he had received treatment for a mental disorder that stemmed from problems with his son.  He provided history of a hospitalization right after service discharge due to nightmares.  He reported symptoms such as ruminations concerning his son who used illicit drugs and trouble sleeping with nightmares.  Depressive disorder, not otherwise specified (NOS), was diagnosed following an examination.  The examiner noted that although the Veteran met the stressor criteria for PTSD, he did not fulfill the symptom criteria. 

The Veteran was afforded a VA examination in November 2009 and he diagnosed with depressive disorder, NOS.  The examiner stated that despite some written statements, there was no other concrete evidence that the Veteran received psychiatric treatment until he was admitted to the Hato Ray Psychiatric Hospital in February 1968 and was diagnosed with a psychotic condition after many months of hospitalization.  The diagnosis was further confirmed in the VA examination performed in September 1969 and there is no further treatment until 1997.  The examiner stated that although the Veteran had confirmed combat stressors, the only symptoms present related to PTSD is that of re-experiencing traumatic events in the form of nightmares and recurrent memories. 

More recently, VA examined the Veteran in May 2011, and again a diagnosis of depression, NOS, was provided.  The examiner opined that the Veteran's depressive disorder is not caused by or a result of his military service.  The examiner stated that there was no evidence of psychiatric treatment during or after military service until a psychiatric admission due to a hyperkinetic-like episode that was later diagnosed as a psychotic condition in 1968.  The examiner again commented that based on the evidence, history obtained and present examination, there is no relation or connection found between development of the Veteran's psychiatric symptoms, first recorded in 1968, and the Veteran's military service.  

The Board requested an expert medical opinion in January 2012.  In a March 2012 response, after reviewing the evidence, the specialist indicated that the Veteran's current psychiatric disorder was depressive disorder, NOS.  The specialist noted that there was documentation from 1968 mentioning a hyperkinetic episode and nervous episode with questionable hallucinations, however details were not clear.  The diagnosis at that time was listed as schizophrenic reaction and he was treated with antipsychotics.  The specialist noted that during treatment, the Veteran was depressed and had sleep disturbances and nightmares, the content of which was not mentioned.  The specialist reported that a memo from 1969 from Dr. M. stated the Veteran was treated for a schizophrenic reaction, but no records were obtained and information was from memory.  Further progress notes in 2000 and 2007-2009 document depression and insomnia but no further details are noted.  In addition, during this time, the Veteran was treated only with low-dose antidepressant and Ativan, likely for insomnia.  The examiner noted that while progress notes in 2001 and 2007-2009 also document PTSD and nightmares, the content of nightmares, and other symptoms of PTSD are not clearly documented.  The examiner opined that it is less likely than not that any acquired psychiatric disorder had its clinical onset in service or during the one year period following the Veteran's discharge from service.  The examiner explained that medical history from 1952 and 1953 do not document any psychiatric disorder and there was no clear documentation of psychiatric difficulties until 1968.  In addition, the examiner stated post-service, the Veteran was treated with a low-dose antidepressant, likely for insomnia rather than major depression or PTSD.  The examiner then stated that while there is evidence the Veteran likely suffers from depressive disorder, NOS, there is no evidence that he suffered from a major psychiatric disorder prior to, during, or shortly after his active military service since subsequent hospitalizations and progress notes document vague symptoms and criteria for a definite diagnosis are not documented.

A clarification of the March 2012 opinion was requested, as the Board noted that the specialist indicated the wrong date of separation from service for the Veteran.  An addendum was obtained in August 2012.  The specialist reiterated his opinion that the Veteran's current depressive disorder, NOS, is not due to service.  Regarding the memo from the Veteran's private doctor, the specialist noted that while the memo claims the Veteran was treated less than a year after discharge, there is no documentation and the statement was made from memory.  As such, there is no clear documentation of psychiatric difficulties until 1968. 

There are several theories of service connection applicable to this claim.  First, service connection may be presumed for chronic diseases that, while not established as having been incurred in or aggravated by service, become manifest to a degree of 10 percent or more within 1 year of discharge.  38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  Psychoses have been identified as a chronic disease eligible for this type of service connection.  Moreover, the regulations provide that the term "psychosis" refers to, among others, schizoaffective disorder, with which the Veteran here was diagnosed with shortly after service.  38 C.F.R. § 3.384.  38 C.F.R. § 3.307(c) further provides that there does not need to be a diagnosis of the chronic disease within the 1 year period, only manifestations of the disease which may be retrospectively identified as such.  

Second, service connection is available when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or when (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303 (2009).  

Third, direct service connection requires the following: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. 

As stated previously, a private psychiatrist submitted a statement indicating in July 1969 that he had treated the Veteran from January through April of 1955 for a schizophrenic reaction, catatonic type.  This treatment occurred approximately two months after service.  However, the Board notes that for at least the past five years and currently, the Veteran has been diagnosed with depressive disorder, NOS, not schizophrenic reaction.  The Veteran's diagnosis of schizophrenic reaction (reported in the July 1969 memo) was confirmed in a September 1969 VA examination, yet there are no current symptoms or diagnosis of schizophrenic reaction.  Therefore, service connection for the Veteran's currently diagnosed psychiatric disorder (depressive disorder, NOS) may not be presumed to have occurred in service.  

The claims file contains multiple records of treatment for psychiatric disorders.  However, even considering the Veteran's diagnosis of schizophrenic reaction in 1955, the Veteran does not presently have the same condition - he has been diagnosed with depressive disorder, NOS, on multiple VA examinations.  As such, there is not a continuity of symptomatology for the Veteran's current psychiatric disorder of depressive disorder, NOS.  His symptoms occurring shortly after service and for several years thereafter have been attributed to a different psychiatric disorder, for which he is no longer exhibiting symptoms.  

Additionally, medical evidence does not indicate the Veteran manifested a psychiatric disorder during service, as there are no symptoms, complaints, or treatment during service.  Furthermore, the November 2007, November 2009, May 2011 and March 2012 VA examiners all opined that his present diagnosis of depressive disorder, NOS, is not related to service.  VA examiners have also noted that although the Veteran's stressors have been confirmed, he does not exhibit present symptoms that fulfill the symptoms criteria for a diagnosis of PTSD.

The Board gives great weight to the VA examiners opinions as they are clearly based on a comprehensive review of the record, and they rationally address the specific questions required to determine whether service connection is warranted.   

Therefore, a psychiatric disorder is not presumed to have incurred during service because his current disorder of depressive disorder, NOS, did not manifest to a degree of 10 percent within one year from the date of termination of service and is not causally or etiologically related to service.

The Veteran has submitted statements asserting that his psychiatric disorder is a result of his time in service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the onset and etiology of a psychiatric disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.  However, there is no competent evidence from any health-care provider that attributes any current psychiatric disorder to the Veteran's time in service.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset or diagnosis of the disability. 

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159. 

After a careful review of the evidence of record, it is found that entitlement to service connection for an acquired psychiatric disorder has not been established.  There is no doubt that the Veteran is currently diagnosed with a psychiatric disorder, that he has verified stressors that occurred during service, and that he has been treated on numerous occasions for psychiatric disorders.  However, there is no competent evidence that the Veteran's currently diagnosed disorder is a result of or was incurred in service. 

In sum, there is no competent evidence relating any currently diagnosed psychiatric disorder to the Veteran's time in service.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


